DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-5 of the amended claim set received 10/06/2022 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujimura (US 5,515,680).
Regarding Claim 1, Fujimura discloses in Fig. 1, a method for assembling a turbomachine fuel injector system (the method captured by the assembled fuel injector system shown in the figure), comprising: 
attaching a support structure 33 of an air distributor (comprising 33, 9, and 31) to a casing (comprising 16 and 34) (attached as read at col. 3, ll. 53-56); 
inserting a fuel manifold 50 into the casing 16+34 such that at least a portion of the fuel manifold extends through the casing (see annotation of Fig. 1 below) but is sealed to the casing (at the abutment adapter plate 51 and casing portion 34), and such that the fuel manifold 50 is partially within the support structure 33 (see figure), wherein the portion of the fuel manifold extending through the casing 16+34 is between an inlet and an outlet 18 of the fuel manifold (see annotation below);

    PNG
    media_image1.png
    588
    828
    media_image1.png
    Greyscale

attaching the fuel manifold 50 to an adapter plate 51 external of the casing 16+34;
attaching the adapter plate 51 to the casing 16+34 (as read at col. 3, ll. 58-60); and 
attaching one or more air inlets (comprising elements 9 and 31; see also Fig. 2 showing openings 32 of the air inlets) to the support structure 33 to complete the air distributor within the casing such that the air distributor 9+31+33 encages at least a portion of the fuel manifold 50 (as shown in the figure).
Regarding Claim 3, Fujimura discloses in Fig. 1, further comprising attaching a combustor shroud 21 to an axial end (right end at element 11 as shown in the figure) of the one or more air inlets 9+31.
Regarding Claim 4, Fujimura discloses in Fig. 1, a method for assembling a turbomachine fuel injector system (the method captured by the assembled fuel injector system shown in the figure), comprising: 
attaching a support structure 33 of an air distributor (comprising 33, 9, and 31) to a casing (comprising 16 and 34) (attached as read at col. 3, ll. 53-56);
inserting a fuel manifold 50 into the casing 16+34 (the figure shows that the fuel manifold has been inserted into the casing) such that at least a portion (see annotation of Fig. 1 below) the fuel manifold extends through the casing but is sealed to the casing (at the abutment adapter plate 51 and casing portion 34), and such that the fuel manifold 50 is partially within the support structure 33 (see figure) , wherein the portion of the fuel manifold extending through the casing 16+34 is between an inlet and an outlet 18 of the fuel manifold (see annotation below);

    PNG
    media_image1.png
    588
    828
    media_image1.png
    Greyscale

attaching the fuel manifold 50 to an adapter plate 51 attached to the casing 16+34 (as read at col. 3, ll. 58-60); and 
attaching the adapter plate 51 to the casing 16+34 (as read at col. 3, ll. 58-60).
Regarding Claim 5, Fujimura discloses in Fig. 1, further comprising attaching one or more air inlets (comprising elements 9 and 31; see also Fig. 2 showing openings 32 of the air inlets) to the support structure 33 to complete the air distributor within the casing such that the air distributor 9+31+33 encages at least a portion of the fuel manifold 50 (see figure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimura (US 5,515,680) in view of Zupanc (US 2005/0257530).
Regarding Claim 2, Fujimura discloses the claimed invention as discussed above.  Fujimura further discloses the fuel manifold further comprises a fuel inlet tube (Fig. 1, adjacent reference character 24) and swirling vanes (Fig. 1 elements 19).  Fujimura does not disclose brazing the various components of the fuel manifold, i.e. the inlet tube, swirling vanes, and tube 50 to be a single piece.
Zupanc discloses in Figs. 1-2 a turbomachine fuel injector system (read, e.g., para. 0017).  Zupanc critically teaches brazing as a conventional method of attaching components of a fuel injector system (read para. 0019 and 0027).
It would have been obvious to one of ordinary skill in the art at the time of filing to braze the various components of the fuel manifold of Fujimura to be a single piece because Zupanc teaches the brazing as a conventional means within the art encompassing turbomachine fuel injector systems to attach two distinct pieces.  See MPEP 2144.07.

Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. The arguments allege that Fujimura does not teach the new limitations of amended claims 1 and 4.  Fujimura is shown to teach the limitations as discussed in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/		/GERALD L SUNG/                                                                                 Primary Examiner, Art Unit 3741                                                                                                                       Examiner, Art Unit 3741